DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-154852 A to Sawada.
	Re Claim 1 Sawada discloses an interior trim panel for a vehicle interior (11), comprising: an air distributing member (52, 54, 56), a first air distribution channel (74, 92) for distributing the airflow from the air distributing member into the vehicle interior, a canopy (84) configured to partly cover an accessory (12) arranged on or in the interior trim panel (10), and a second air distribution channel (72, 90) configured in a gap formed between the canopy (84) and the accessory (12) for distributing the airflow from the air distributing member into the vehicle interior (see figure 3).
	Re Claim 2, Sawada discloses wherein the air distributing member (52-56) is connected to a duct (34) of an HVAC (heating, ventilation, and air conditioning) unit of the vehicle for receiving air (28, 26).
	Re Claim 4, Sawada discloses wherein the accessory (12) is a display unit (see abstract) or an HMI (human-machine interface) or an indication panel (10).
	Re Claim 5, Sawada discloses wherein the air distributing member (52, 64, 56) includes: at least one inlet (64) for receiving air from the HVAC unit; and at least one outlet (68, 70) for discharging the received air from the HVAC unit towards the first distribution channel and the second distribution channel.
	Re Claim 8, Sawada discloses the interior trim panel is an instrument panel (see figure 1) or a door panel.
	Allowable Subject Matter
Claims 3, 6-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612